EDWARDS, Circuit Judge
(dissenting).
The encouragement of the use of arbitration as a device for quick and final disposition of labor-management disputes has been adopted as national policy, both by the United States Supreme Court and the Congress of the United States. United Steelworkers v. American Manufacturing Co., 363 U.S. 564, 80 S.Ct. 1343, 4 L.Ed.2d 1403 (1960); United Steelworkers v. Enterprise Wheel & Car. Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L. Ed.2d 1424 (1960); United Steelworkers v. Warrior & Gulf Co., 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960); 9 U.S.C. §§ 3 and 4.
With all respect to my colleagues, I suggest that the disposition of this controversy arrived at in the District Court’s judgment is proper implementation of that policy.
The agreement which the United States Supreme Court found to be a contract as contemplated by Sec. 301(a) of the Labor Management Relations Act of 1947, Retail Clerks v. Lion Dry Goods, 369 U.S. 17, 25, 26, 82 S.Ct. 541, 7 L.Ed. 2d 503 (1962), was entered into December 24, 1958. It provided for “final and binding arbitration” where a grievance arose “involving an interpretation or application of or arising under the terms of this understanding.”
The parties in the current dispute were the parties involved in the contract referred to. Several months after the contract two grievances were submitted for arbitration under the contract, the parties proceeded to arbitration and a disposition was handed down by a panel appointed to arbitrate.
Defendants refused to accept these awards and that refusal led to litigation which started at the District Court level, 179 F.Supp. 564 (N.D.Ohio 1959), traveled to this court on appeal, 286 F.2d 235 (C.A. 6, 1960), and to the United States Supreme Court, 369 U.S. 17, 82 S.Ct. 541 (1962), where the case was reversed and remanded to the District Court.
The District Judge then entered summary judgment on the pleadings and an agreed statement of facts, in accordance with what he thought to be the import and intent of the United States Supreme Court’s opinion. Another appeal being taken to this court, it is proposed that we again remand the matter — this time for trial at the District Court level.
I believe that, although this contract was no work of art, the intentions of the parties were reasonably effectively expressed therein, and that properly read it called for final and binding arbitration of all grievances “involving an interpretation or application of or arising under the terms of this understanding.”
Where the contract calls for binding arbitration, the function of the court is limited to determining whether or not the party seeking arbitration is making a claim which, on its face, is governed by *724the contract. United Steelworkers v. American Manufacturing Co., supra, 363 U.S. at 568, 80 S.Ct. 1343.
I read the District Judge’s decision as a finding that the parties were bound by the contract to arbitrate and that the issues presented for arbitration were ar-bitrable. I believe that as a matter of contract interpretation the District Judge was right in so holding.
Further, it is of great significance that both of the parties themselves treated the issues as arbitrable; that they both submitted the issues to arbitration; that they both participated in arbitration, and that the appellant first decided the issues were not arbitrable after appellant had lost before the arbitrator and then lost before the United States Supreme Court.
In this regard we note the following paragraph in the stipulation of facts upon which this case was originally submitted :
“It is further stipulated by and between counsel for the respective parties that Merritt W. Green, counsel for the defendants, appeared on behalf of the defendants at a meeting held on March 5, 1959 in the Catholic Charities Building, Toledo, Lucas County, Ohio, which said meeting was presided over by Monsignor Michael Doyle and assumed by all parties in attendance to be a meeting of a panel chosen by the Toledo Labor-Management-Citizens Committee to perform proper functions delegated to such a panel under the provisions of Section 7 of plaintiffs’ Exhibit B at page 2, and Section 4 of plaintiffs’ Exhibit E at page 2, both of which exhibits are set forth in the amended complaint. (Statements of Understanding delivered to Monsignor Doyle by La-Salle’s and The Lion Store respectively.)”
We also note Monsignor Doyle’s letter to appellants’ attorney when he sought reconsideration of the arbitration panel’s decisions in this same matter:
“Dear Mr. Green:
“This acknowledges your letter of March 23, 1959 protesting the decision of the panel with respect to procedure of union organizers in contacting store employees for the purpose of soliciting union membership.
“The agreement of December 24, 1958, provides among other things, that all panel decisions are ‘final and binding.’ The decision of the panel in this case was reached after a proper hearing and as panel decisions are final and binding, the panel sees no reason to re-open the matter.”
Under the facts presented here if defendant-appellants had an objection to arbitration of either of the issues, it seems clear to me that their course of conduct waived it.
In United Steelworkers v. American Manufacturing Co., supra, the Supreme Court said :
“Section 203(d) of the Labor Management Relations Act, 1947, 61 Stat. 154, 29 U.S.C. § 173(d), states, ‘Final adjustment by a method agreed upon by the parties is hereby declared to be the desirable method for settlement of grievance disputes arising over the application or interpretation of an existing collective-bargaining agreement. * * * ’ That policy can be effectuated only if the means chosen by the parties for settlement of their differences under a collective bargaining agreement is given full play.” United Steelworkers v. American Manufacturing Co., supra, 363 U.S. at 566, 80 S.Ct. at 1345-1346.
I believe the District Judge on remand properly enforced the arbitration awards rendered under the contract on the pleadings and stipulated facts as they stood before him.
I also believe that the District Judge acted well within his discretion at that late hour of this litigation in refusing *725■defendants’ proffered amended answer. Over and above defendants’ delay in presenting the proposed amendment, I profoundly doubt that the amended pleading tendered raised any factual issue which, if resolved in defendants’ favor, would serve to change the result.
Further, Rule 15(a) of the Federal Rules of Civil Procedure provides for amendment of pleadings (after expiration of the normal 20 days’ time for such amendment) “only by leave of court or by written consent of the adverse party; ■and leave shall be freely given when justice so requires.” This has universally been interpreted to mean that the trial court is vested with a sound discretion in granting or denying amendment and that his decision will not lightly be overturned. See Bowles v. Biberman Bros., 152 F.2d 700 (C.A. 3, 1946); Chesapeake & Ohio Railway Co. v. Newmann, 243 F. 2d 804 (C.A. 6, 1957); Morton v. Local 20, Teamsters, Chauffeurs, and Helpers Union, 320 F.2d 505, (C.A. 6, 1963), modified on other grounds, 377 U.S. 252, 84 S.Ct. 1253, 12 L.Ed.2d 280 (1964); 1A Barron & Holtzoff Federal Practice and Procedure § 445, p. 722, and cases cited.
I do not believe that, on this record, justice requires a finding that the District Judge abused his discretion.